Citation Nr: 1111937	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-28 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder, rated as 30 percent disabling prior to August 7, 2009 and as 70 percent disabling thereafter. 

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and N.C.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1948 to July 1950, and from October 1950 to August 1951.  

This matter came before the Board of Veterans' Appeals (BVA or Board) on appeal from decisions of April 2006 and September 2008 by the Department of Veterans Affairs (VA) Huntington, West Virginia Regional Office (RO). 

In an October 2009 decision and remand, the Board denied the Veteran's claim for a compensable initial rating for his bilateral hearing loss, and remanded the two claims at issue here.  The Board remanded these claims in order that the Veteran could undergo a VA examination with regard to his PTSD.  The Board also requested that the examiner discuss the divergent opinions of record regarding the Veteran's symptomatology, and to offer an opinion as to the Veteran's employability.  

The Veteran attended a VA examination in November 2009, and - as explained in greater detail below - the examiner addressed the questions posed by the Board.  The Board thus finds there was substantial compliance with its October 2009 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance).  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to August 7, 2009, PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not by occupational and social impairment with reduced reliability and productivity.  

2.  Since August 7, 2009 PTSD has been manifested by occupational and social impairment with deficiencies in most areas, but not by total occupational and social impairment.  

3.  The Veteran's service-connected disabilities are not shown to be of such a nature and severity as to preclude the performance of all types of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior to August 2, 2009 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a rating in excess of 70 percent since August 7, 2009 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2010).

3.  The requirements for a total disability rating based on unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.19, 4.25 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in April 2006 and June 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  In this case, the RO has obtained and associated with the claims file records of the Veteran's post-service VA treatment and records of the Veteran's private medical treatment.  The Veteran has undergone multiple VA examinations with respect to his claims now on appeal.  The Veteran has also presented testimony in hearings with a Decision Review Officer at the RO and before the BVA at the RO.  

The Board notes that the Veteran's service treatment records were not obtained and evidence indicates that these records were lost in a 1973 fire at the National Personnel Records Center.  This loss of records has presented no prejudice to the Veteran, though, as claims for an increased rating and for a TDIU are dependent on the current level of the Veteran's disability, not on the experiences of his service.  Accordingly, the loss of these records presents no prejudice to the Veteran in this current appeal.  

Lastly, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

I. Increased Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A review of the history of the Veteran's claim is instructive.  The Veteran sought service connection for his PTSD in a November 2005 claim.  The RO granted service connection for PTSD in an April 2006 rating decision, assigning a 30 percent rating.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in August 2007.  The Veteran thereafter filed a timely Substantive Appeal.  He testified in a hearing before a Decision Review Officer in January 2008, and the RO issued a Supplemental Statement of the Case in March 2008. 

The Veteran then testified before the BVA in July 2009.  The Board remanded the Veteran's claim in October 2009, seeking to have him undergo a new VA examination.  That examination was completed in November 2009.  In January 2010, the RO issued a rating decision that increased the Veteran's disability rating to 70 percent, effective August 7, 2009.  The case then returned to the Board.  

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders, found at 38 C.F.R § 4.130, Diagnostic Code 9411.  Under the General Rating Formula, a 30 percent evaluation is assigned with evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, as the RO has already staged the Veteran's rating, the Board shall review both the dates of the stage and the ratings assigned.  

Rating Prior to August 7, 2009

As stated above, the Veteran's PTSD was rated as 30 percent disabling for the period prior to August 7, 2009.  For the reasons that follow, the Board finds that rating to be proper.

Again, a 30 percent evaluation is assigned with evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

The medical evidence shows that the Veteran suffers from many of these symptoms.  A December 2005 evaluation by Robert Sinnott, MD, reported that the Veteran was anxious and depressed, and that he had few friends.  Dr. Sinnott also reported that the Veteran was cooperative and his was speech coherent.  He was free of delusions, hallucinations, and illusions.  A March 2006 VA examination revealed that the Veteran's affect was constricted, and his mood was anxious, depressed, and irritable.  His recent memory was reported to be mildly impaired, though his remote and immediate memory were normal.  His thought process was coherent, and his thought content unremarkable.  He understood the outcome of his behavior, had no hallucinations or delusions, and did not suffer from ritualistic behavior or panic attacks.  He was noted to be able to be able to maintain his hygiene and activities of daily living.  

The Veteran submitted the results of a January 2008 examination with Suzanne B. Wing, Ph.D.  The Veteran was neatly groomed and dressed.  Dr. Wing described the Veteran as somewhat depressed, and noted that he had difficulties with recent memory.  Otherwise, Dr. Wing found no evidence of psychotic distortion, hallucinations, or suicidal ideation.  

The Veteran underwent a second VA examination in July 2008.  The examiner reported that the Veteran's dress, grooming, and hygiene were within normal limits.  His mood was described as depressed, grouchy, and slightly dysthymic, and his affect was appropriate to his mood.  His delayed recall was also moderately impaired, but his memory was otherwise intact.  His judgment and insight were also described as intact.  He had no delusions, hallucinations, and illusions.  

The lay evidence from that period also shows that the Veteran suffered from many of these same symptoms.  In his December 2005 evaluation with Dr. Sinnott, the Veteran complained of suffering from nightmares, flashbacks, decreased activity, sleep impairment, and impulsive behavior.  In a March 2006 VA examination, the Veteran complained of recurrent intrusive recollections of his time in Korea.  He reported difficulty in falling or staying asleep, irritability and outbursts of anger, hypervigilence, and an exaggerated startle response.  Nonetheless, he described his relationship with his wife as "pretty good," stating that they went out to eat once or twice each month.  He also stated that he enjoyed hunting and fishing with friends.  

In his January 2008 evaluation with Dr. Wing, the Veteran again complained of suffering from intrusive thoughts and nightmares.  He stated that he felt distant from others, but that his wife and friends were supportive of him.  

In his July 2008 VA examination, the Veteran reported that he did not suffer from suicidal or homicidal ideation, and he did not report any violence or aggression.  He described his marriage as stable, and stated that he and his wife continued to dine out together.  He also noted that he had 3 close friends that he saw most days and with whom he fished.  He again reported sleep impairment and irritability.  

In his July 2009 hearing, the Veteran state that he suffered from nightmares and sleep impairment.  The Veteran stated that he stays home often.  

Taken together, the medical and lay evidence thus shows that the Veteran suffered from depression and anxiety, sleep impairment, and mild memory loss, yet he was able to maintain his hygiene and grooming, and he was cooperative to each examiner.  These symptoms are all enumerated in the 30 percent rating. 

The symptoms highlighted by the medical and lay evidence were productive of the occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks that is required for a 30 percent rating.  The examiner from the Veteran's March 2006 VA examination reported that his PTSD symptomatology resulted in mild or transient effects on the Veteran's efficiency, productivity, reliability, ability to perform work tasks, and his work, family, and other relationships.  The examiner from the Veteran's July 2008 VA examination also noted that the Veteran had moderate PTSD symptoms resulting in mild social and occupational impairment.  He also stated that the Veteran had moderate impairment with regard to his ability to focus and complete tasks, and mild impairment with the ability to effectively and productively interact in occupational settings.  

In her January 2008 evaluation, Dr. Wing stated that the Veteran's symptoms resulted in significant distress and marked impairment in social, occupational, and other important areas of functioning.  In a later May 2008 letter, Dr. Wing stated that, "due to the serious nature and chronic symptoms of his PTSD," the Veteran was unemployable and had been so for many years.

In reviewing this evidence, the Board assigns less probative value to the conclusion of Dr. Wing that the Veteran was unemployable and had marked impairment in social and occupational functioning.  The Board notes that Dr. Wing found the Veteran to be suffering from the same symptoms as the VA examiners, and assigned him a GAF score of 52, consistent with the scores of 56 and 60 assigned by the VA examiners.  Dr. Wing's May 2008 letter is not consistent with her own January 2008 evaluation, let alone the other evidence from the VA examiners and the Veteran himself.  

The Board remanded the Veteran's claim in part to have a VA examiner opine as to the difference in occupational functioning noted by the previous VA examiners and Dr. Wing.  In a November 2009 VA opinion, a VA examiner stated that Dr. Wing's conclusions were not supported by her findings, calling attention to both the symptoms she highlighted and the GAF score she assigned.  Accordingly, the Board assigns more weight to the determinations of the VA examiners finding that the Veteran's PTSD resulted in only mild occupational and social impairment. 

The Veteran's GAF scores are also consistent with a 30 percent rating.  As stated above, GAF scores of 51 to 60 represent moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Board notes that the Veteran was assigned a GAF score of 56 in his March 2006 VA examination, a score of 52 by Dr. Wing in January 2008, and a score of 60 in his June 2008 VA examination.  These scores are consistent with the symptoms noted in the evidence, and they are consistent with the symptoms enumerated by the 30 percent rating.  

While Dr. Sinnott assigned the Veteran a GAF score of 43 in December 2005, the Board notes that this score is not consistent with the scores of both VA and private examiners.  More importantly, this score is not consistent with the symptoms described by Dr. Sinnott.  As stated above, a GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  Dr. Sinnott found the Veteran to be suffering from the same symptoms as each other examiner, and he did not find the Veteran to be suffering from any symptom as described by a GAF score of 41 to 50.  Accordingly, this score is assigned little probative value.  

An increased 50 percent rating for this period is not warranted.  Under the General Rating Formula, a 50 percent rating would be warranted with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

Here, the medical and lay evidence show that the Veteran suffered from few of these symptoms.  He was reported to suffer from a constricted affect, and there was evidence that he has suffered from disturbances of motivation and mood.  Otherwise, however, there is no evidence that his speech was affected, he had no panic attacks, and his abstract thinking was intact.  The evidence also shows that the Veteran described his relationship with his wife as "pretty good," and that he had a group of friends with whom he hunted and fished.

More importantly, the evidence does not indicate that his symptoms resulted in occupational and social impairment with reduced reliability and productivity.  As described above, the most probative evidence of record shows that the Veteran's PTSD is productive of only mild social and occupational impairment.  This falls below the level of occupational and social impairment required for a 50 percent rating.  

Given the foregoing, the Board finds that prior to August 7, 2009, the Veteran's PTSD symptomatology resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Accordingly, the Board concludes that the criteria for a 50 percent rating for this period have not been met.  

Rating Since August 7, 2009

In a January 2010 rating decision, the RO increased the Veteran's rating to 70 percent, effective August 7, 2009.  For the reasons that follow, the Board does not find that the Veteran is entitled to the higher 100 percent rating.  

As stated above, the RO increased the Veteran's rating from 30 to 70 percent in a January 2010 rating decision.  The Board notes that under the General Rating Formula, the 70 percent rating is the second highest rating with only the 100 percent rating above that.  See 38 C.F.R. § 4.130.  Rather than evaluate the propriety of the 70 percent rating, the Board finds it more instructive to explain why the Veteran is not entitled to the only remaining higher rating.  

An increased 100 percent rating would only be warranted with evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

Here, neither the medical nor the lay evidence shows that the Veteran suffers from the symptoms described by the 100 percent rating.  Of note are an August 2009 evaluation from Wes Crum, Ph.D., and the results of a November 2009 VA examination.  Neither examination found that the Veteran had gross impairment in thought processes or communication; indeed, Dr. Crum described the Veteran's speech as fluent and his thinking as fluid.  Neither found that the Veteran suffered from persistent delusions or hallucinations.  Both found that the Veteran was oriented to time, person, and place.  Dr. Crum also reported that the Veteran was appropriately dressed and groomed, showing that the Veteran is able to perform activities of daily living and maintain his personal hygiene.  There is no evidence that the Veteran suffered from suicidal or homicidal ideation, and his insight and judgment were reported to be satisfactory.  

The Veteran himself also did not state that he suffered from symptoms enumerated by the 100 percent rating.  The Veteran did not discuss his PTSD symptomatology at length in his July 2009 hearing, highlighting only the facts that he continues to suffer from sleep impairment and nightmares and that he stays home a lot.  

More importantly, the evidence does not show that the symptoms that the Veteran does suffer from result in the total occupational and social impairment as required for a 100 percent rating.  Dr. Crum reported that the Veteran's level of impairment in functioning is severe, and that his symptoms cause "clinically significant distress and impairment with his life."  Dr. Crum did not, however, state that the Veteran had total occupational and social impairment.  Also, as highlighted above, the Veteran stated that he worked for Union Carbide for 37 years, retiring in December 1988.  The Veteran also stated that while working, he had no problems in handling the stresses and demands of employment.  He reported never receiving a warning, reprimand, suspension, or termination, and he had no problems appropriately interacting with his supervisors or co-workers.  

In his November 2009 VA examination, the examiner reported that the Veteran currently has serious, but not total, occupational impairment.  He stated that since the Veteran is not working, his occupational function can only be inferred.  The examiner concluded that the Veteran's PTSD would result in some serious or severe impairment in areas o occupational functioning, but that he would retain the capacity for some elements of occupational functioning.  The examiner also reported that the Veteran's PTSD is only productive of moderate social impairment, with some areas approaching serious impairment.  He reported that the Veteran remains married to his wife of over 40 years.  The Veteran reported generally getting along well with his wife.  He also stated that he has good relationships with his extended family.  Though some of his friends have died, the Veteran did report having one close friend with whom he goes fishing.  

The Board again notes that in a May 2008 letter, Dr. Wing described the Veteran as being unemployable as a result of his PTSD.  For reasons elucidated above, however, the Board does not find her report to be probative and assigns it less weight than the opinions of Dr. Crum and the VA examiners.  

In summary, after reviewing the evidence, the Board finds that since August 7, 2009, the Veteran's PTSD symptomatology was not productive of total occupational and social impairment.  Accordingly, the Board finds that the criteria for a 100 percent rating for this period have not been met.  

Lastly, the Board finds that the Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321.  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The evidence shows that the Veteran's PTSD is productive of symptoms such as sleep impairment, mild memory loss, depression and anxiety.  These symptoms are all contemplated under the applicable rating criteria for PTSD.  Further, though the Veteran is not working, the evidence indicates that he retired from his job in a chemical plant for reasons unrelated to his PTSD.  In an August 2009 evaluation with Wes Crum, Ph.D., the Veteran reported that he retired from Union Carbide in December 1988 after 37 years with the company.  He stated that his employer encouraged him to retire due to his heart related issues, and that he had no difficulties in handling the stresses and demands of his employer.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  


II. Total Disability Rating Based on Unemployability

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

It is further provided that the existence or degree of nonservice-connected or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  Marginal employment - defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person - shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.

In this case, the Veteran contends that as a result of his service-connected PTSD, he is unable to maintain employment; he has never contended that his other service-connected disabilities affect his employment outlook.  For the reasons that follow, however, the Board concludes that a TDIU is not warranted.  

First, the Board notes that the Veteran meets the schedular requirements for a TDIU.  The Veteran is currently service connected for the following disabilities: PTSD, currently rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensably disabling.  The Veteran thus has two or more service-connected disabilities, with one rated higher than 40 percent.  He thus meets the schedular criteria for a TDIU.

The Veteran's claim fails, however, because the most probative medical evidence of record does not indicate that he is unable to secure or follow a substantially gainful employment as a result of his service-connected disabilities.  As described above, the Veteran's most recent VA examination did not find that he was unemployable as a result of his PTSD.  While the examiner from that November 2009 examination inferred that the Veteran's PTSD would have serious effects on his occupational functioning, he nonetheless concluded that the Veteran was not totally impaired.  He inferred that the Veteran's PTSD would likely result in inefficiency with concentration and working memory, inefficiency caused by excessive sleep loss, and the potential of poor frustration tolerance causing irritability.  

This conclusion largely mirrors that of Dr. Crum's, where Dr. Crum found that the Veteran's PTSD has resulted in clinically significant distress, but did not state that the Veteran would be unable to secure or follow a substantially gainful occupation.

The Board again notes that in a May 2008 letter, Dr. Wing stated that the Veteran is unemployable as a result of his PTSD.  The Board does not find her letter to be probative, however.  

To be considered probative evidence, a conclusion from a doctor or other medical professional must be enhanced by sufficient commentary so as to allow for weighing of that conclusion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez, 22 Vet. App. at 304.

Here, Dr. Wing's opinion suffers from many of the deficiencies highlighted by the case law.  Most notably, her opinion does not comport with the findings from her earlier January 2008 examination, a fact highlighted in the November 2009 VA examination report.  Accordingly, her opinion is assigned little probative value.

There is also no evidence that the Veteran's tinnitus and hearing loss render him unable to secure or follow a substantially gainful occupation.  Importantly, the Veteran does not allege that he is unemployable as a result of these disabilities, contending instead that it is solely his PTSD that renders him unemployable.  Regardless, the Board notes that in reviewing the medical evidence regarding the Veteran's hearing related disabilities, there is no evidence that these disabilities are severe enough to result in his being unable to secure or follow a substantially gainful occupation.  

In summary, the Board finds that the probative evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation on account of his service-connected disabilities.  Accordingly the Board concludes that the criteria for a TDIU have not been met.  


ORDER

An initial rating in excess of 30 percent prior to August 7, 2009 for PTSD is denied.  

An initial rating in excess of 70 percent since August 7, 2009 for PTSD is denied.   

A total disability rating based on individual unemployability due to service connected disabilities is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


